Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about October 10, 2008, which adjudicated appellant a juvenile delinquent, upon his admission that he committed an act which, if committed by an adult, would constitute the crime of criminal possession of a weapon in the second degree, and placed him with the Office of Children and Family Services for a period of up to 18 months, unanimously affirmed, without costs.
The court properly denied appellant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The officer did not testify that he saw an undefined bulge; instead, he testified that he saw a bulge in appellant’s jacket pocket with the specific shape of a handgun. This provided reasonable suspicion for a stop and frisk (see id. at 762). Concur—Mazzarelli, J.R, Sweeny, De-Grasse, Freedman and Abdus-Salaam, JJ.